


Exhibit 10.26

 

AGREEMENT

 

AGREEMENT dated April 30, 2008 by and among WEI LIN, an individual with a
business address at Licuo Industry Park, Waisha Town, Shantou, Guangdong
Province, China 515800 (“Wei Lin”), CHINA DIRECT, INC., a Florida corporation
with a business address at 431 Fairway Drive, Suite 200, Deerfield Beach,
Florida 33441 (“CDI”), and CHINA AMERICA HOLDINGS, INC., a Florida corporation,
with a business address of 10871 N.W. 52nd Street, Suite 2, Sunrise, Florida
33351 (“China America”).

 

R E C I T A L S

 

WHEREAS, CDI through its wholly-owned subsidiary, CDI China, Inc., acquired a
60% equity interest in Jieyang Big Tree Toy Co. Ltd. (“Jieyang”), which became a
majority owned subsidiary of Big Tree Toys, Inc.;

 

WHEREAS, in connection with and in consideration for the acquisition of such 60%
equity interest in Jieyang, CDI issued 53,654 shares of its common stock to Wei
Lin;

 

WHEREAS, such transaction was effected through agreements among the several
parties dated February 12, 2007 as amended by amendment dated May 8, 2007;

 

WHEREAS, on August 31, 2007, CDI sold and assigned its equity interest in
Jieyang for cash to China America; and

 

WHEREAS, China America is unable, from time to time, to obtain appropriate
information pertaining to Jieyang for purposes of fulfilling its financial
statement requirements, and as a result of which the parties hereto recognize
that it is in the best interests of such parties to rescind the transactions
hereinabove described so as to place the parties in their original position
without loss or detriment to such parties;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:

 

1.         The parties represent that the foregoing preambles are true and
accurate and represent the basis for the parties undertaking this Agreement.

 

2.         In order to effectuate the intent and purposes hereof, China America
will assign and transfer to Wei Lin or his designee the 60% equity interest in
Jieyang as represented by a certificate. In consideration therefor, Wei Lin will
assign the 53,654 shares of common stock of CDI to China America, which China
America accepts in satisfaction of any obligation of CDI to China America.

 

3.         Each of the parties hereto represents and warrants to each other that
they have full authority to enter into this Agreement and to complete the
transactions contemplated hereby, and such transactions will not conflict with
any agreement or obligation of any of the parties to any third parties.

 

4.         The parties agree that they will fully cooperate with each and
provide any applicable stock powers, signature guarantees or indicia of
ownership or authority in order to effectuate the transactions contemplated
hereby.

 

--------------------------------------------------------------------------------




5.         All of the aforementioned agreements are deemed rescinded and
annulled upon execution hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

/s/ Wei Lin

WEI LIN

 

CHINA DIRECT, INC.

 

By: /s/ David Stein

David Stein, Chief Operating Officer

 

CHINA AMERICA HOLDINGS, INC.

 

By: /s/ Dore S. Perler

Dore S. Perler, President

 

2

--------------------------------------------------------------------------------